DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 06/11/2021.
Claims 1-20 are pending.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

This application claims foreign priority to UK Application No. 2009168.2 filed 06/16/2020 and UK Application No. 2009667.3 filed 06/24/2020.  Both foreign applications provide sufficient support for the claimed invention of this application.  Therefore, the effective filing date of this application is 06/16/2020.

Information Disclosure Statement

The Information Disclosure Statements (IDS) filed by Applicant on 06/11/2021 and 01/04/2022 have been considered.  Copies of the considered IDS(s) as initialed, signed and dated by Examiner are included with this Office action.

Claim Objections

Claims 1, 3 and 14 are objected to because of the following informalities:  

Regarding claim 1, there should be a comma (,) between the phrase “one or more sample groups” and the phrase “the first data structure” in line 3 for being clear.

Regarding claim 3, the recitation “the first and second grouping type” should be “the first and second grouping types” (i.e., plural form).

Regarding claim 7, the recitation “the data indicate that” in lines 3-4 should be “the data indicates that”.

Regarding claim 14, the recitation “the first and second data structure comprises” in line 6 should be “the first and second data structures comprise” or “the first data structure and the second data structure comprise”

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the one or more sample groups" in line 3 and the limitation “the samples” in line 7.  There is insufficient antecedent basis for these limitations in the claim.  In addition, the method of generating a media file as being broadly recited raises questions regarding meanings and/or relationships between different claimed limitations (e.g., What are “samples”? Where are “samples” obtained from? Are “one or more sample groups” created from “samples”?  Are “the samples” and “the one or more sample groups” related?).  Therefore, the metes and bounds of the claimed invention are unclear.

Claim 5 recites the limitation "the groups" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  In addition, the limitation “the data” in the phrase “the data indicating that” in lines 3-4 raises question of which data (i.e., it is unclear whether “the data” in line 3 refers to “the data for indicating” in line 2 or “the data for describing” in line 2).  

Regarding claim 6, the limitation “the data” in the phrase “the data indicates that” in line 4 raises question of which data (i.e., it is unclear whether “the data” in line 4 refers to “the data for indicating” in line 2 or “the data for describing” in line 2).

Regarding claim 7, the limitation “the data” in the phrase “the data indicate that” in lines 3-4 raises question of which data (i.e., it is unclear whether “the data” in line 3 refers to “the data for indicating” in line 2 or “the data for describing” in line 2).

Regarding claim 8, it is unclear what the recitation “the second grouping type is a grouping type” means (i.e., it is unclear whether “the second grouping type” as recited is further specified because it is obvious that any grouping type is a grouping type).

Regarding claim 9, it is unclear what the recitation “the first grouping type is a grouping type parameter” means (i.e., it is unclear whether “the first grouping type” as recited is further specified because it is obvious that any grouping type is associated with a grouping type parameter/value).

Regarding claim 10, the method of generating a media file as being broadly recited raises questions regarding how the media is generated (e.g., whether the media file is generated based on the samples of only one track, where to obtain the track, how to obtain/identify the samples from the track, etc.).  In addition, it is unclear whether the limitation “the samples” in line 4 refers to the samples of a subset or the samples of a track.  Therefore, the metes and bounds of the claimed invention are unclear.




Claim 13 recites the limitation "the data structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the one or more sample groups" in line 4 and the limitation “the samples” in line 8.  There is insufficient antecedent basis for these limitations in the claim.  In addition, the process of generating a media file as being broadly recited raises questions regarding meanings and/or relationships between different claimed limitations (e.g., What are “samples”? Where are “samples” obtained from? Are “one or more sample groups” created from “samples”?  Are “the samples” and “the one or more sample groups” related?).  Therefore, the metes and bounds of the claimed invention are unclear.

Regarding claim 20, the process of generating a media file as being broadly recited raises questions regarding how the media is generated (e.g., whether the media file is generated based on the samples of only one track, where to obtain the track, how to obtain/identify the samples from the track, etc.).  In addition, it is unclear whether the limitation “the samples” in line 5 refers to the samples of a subset or the samples of a track.  Therefore, the metes and bounds of the claimed invention are unclear.

Other dependent claims are rejected as incorporating and failing to resolve the deficiencies of the rejected independent claims 1 and 10 upon which they depend corresponding.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:

Regarding claim 1, the method of generating a media file, which is recited broadly and not tied to any machine, as presented can be interpreted as a mental/manual process performed with a paper and a pen (e.g., illustrating the first data structure and a media file as figures on the paper).

Regarding claim 10, the method of generating a media file, which is recited broadly and not tied to any machine, as presented can be interpreted as a mental/manual process performed with a paper and a pen (e.g., illustrating the first data structure and a media file as figures on the paper).

Other dependent claims 2-9 and 11-16 are rejected as incorporating and failing to resolve the deficiencies of the rejected independent claims 1 and 10 upon which they depend correspondingly.

Regarding claim 17, this claim recites a program (i.e., software per se) that is not directed to any of the four statutory categories of invention (e.g., a process, a machine, a manufacture, or a composition of matter).

Regarding claim 19, the claim recites a device comprising a processor, wherein the processor as broadly recited and not clearly defined in the Specification can be interpreted as a software processor (i.e., software program).  Therefore, the device comprising a processor as recited is directed to software per se (i.e., non-statutory subject matter). 

Regarding claim 20, the claim recites a device comprising a processor, wherein the processor as broadly recited and not clearly defined in the Specification can be interpreted as a software processor (i.e., software program).  Therefore, the device comprising a processor as recited is directed to software per se (i.e., non-statutory subject matter).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 and 17-19 (effective filing date 06/16/2020) are rejected under 35 U.S.C. 103 as being unpatentable over Visharam et al. (U.S. Publication No. 2004/0167925, Publication date 08/26/2004), and further in view of Maze et al. (International Publication No. WO 2019/072795, Publication date 04/18/2019).

As to claim 1, Visharam et al. teaches:
“A method of generating a media file” (see Visharam et al., Abstract and Fig. 1), the method comprising:
“generating a first data structure comprising data for describing each of the one or more sample groups the first data structure comprising a first grouping type” (see Visharam et al., [0104] for creating sample group metadata and organizing the sample group metadata into a set of predefined data structures (e.g., a set of box) including a data structure containing descriptive information about each sample group, wherein one or more of the predefined data structures as disclosed can be interpreted as equivalent to the first data structure as recited; in particular, also see Fig. 14C for the Sample Group Description Box which can be interpreted as equivalent to the first data structure as recited, wherein a value of either attribute “Type” or attribute “Sample Group_Identifier_Type can be interpreted as a first grouping type as recited); and
“generating a media file including the samples and the first data structure” (see Visharam et al., [0106] for generating file including the sample group metadata (e.g., sample group data structures) and media data (e.g., samples)).
In addition, Visharam et al. teaches a set of flags (i.e., data or indicators) associated the Sample Group Box (i.e., the first data structure) (see Visharam et al., Fig. 14B).
However, Visharam et al. does not explicitly teach a feature of including, in the box or data structure, data for indicating whether data for describing each of the sample groups in the box or data structure is invariant along time as equivalently recited as follows:
“wherein the first data structure comprises data for indicating whether the data for describing each of the one or more sample groups is invariant along time”.
On the other hand, Maze et al. explicitly teaches a feature of including, in the box or data structure, data for indicating whether data for describing each of the sample groups in the box or data structure is invariant along time (see Maze et al., [page 38, line 30 to page 39, line 4] for defining one or more additional flags in a box (i.e., data structure) to signal/indicate whether the number of members of a group and/or the properties shared by the group (i.e., data for describing each group) are static (i.e., invariant) or dynamic along time; also see [page 39, lines 11-24]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Maze et al.'s teaching to Visharam et al.’s system by defining one or more additional flags associated with a data structure (e.g., Sample Group Box) to signal/indicate whether data for describing the sample groups are static/invariant or dynamic along time.  Ordinarily skilled artisan would have been motivated to do so, as suggested Maze et al. (see page 39, lines 5-10), to provide Visharam et al.’s system with an effective way for parsing/processing a media file.  In addition, both of the references (Visharam et al. and Maze et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, generating media file using similar file format based on a set of predefined boxes (i.e., a set of predefined data structure).  This close relation between both of the references highly suggests an expectation of success.
 
 
As to claim 2, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Visharam et al. as modified by Maze et al. teaches:
“generating a second data structure assigning a subset of samples or subsamples of a track to the one or more sample groups, the second data structure comprising a second grouping type” (see Visharam et al., [0104] for creating sample group metadata and organizing the sample group metadata into a set of predefined data structures (e.g., a set of box) including a data structure containing descriptive information about each sample group (i.e., first data structure) and a data structure containing information identifies samples contained in each sample group (i.e., second data structure); in particular, also see Fig. 14B for the Sample Group Box which can be interpreted as equivalent to the second data structure as recited, wherein a value of either attribute “Type” or attribute “Sample Group_Identifier_Type can be interpreted as a second grouping type as recited; also see Maze et al., [page 23, lines 10-21] for a SampleToGroup box); and
“including the second data structure in the generated media file” (see Visharam et al., [0106] for generating file including the sample group metadata (e.g., sample group data structures) and media data (e.g., samples)).

As to claim 3, this claim is rejected based on the same arguments as above to reject claim 2 and is similarly rejected including the following:
Visharam et al. as modified by Maze et al. teaches:
“wherein the first and second grouping type indicate a same type of sample groups” (see Visharam et al., Fig. 14B and Fig. 14C  wherein the Sample Group Box and the Sample Group Description box share the Sample Group_Identifier_Type; also see Maze et al., [page 23, lines 19-20] wherein a particular type of sample grouping is defined by the combination of one SampleToGroup box and one SampleGroupDescription box via a type field “Grouping_type”).

As to claim 4, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Visharam et al. as modified by Maze et al. teaches:
“the data for indicating whether the data for describing each of the one or more sample groups is invariant along time comprises one or more flags” (see Visharam et al., Fig. 14B and Fig. 14C for flags associated with each box (i.e., data structure); also see Maze et al., [page 38, line 30 to page 39, line 4] for defining one or more additional flags in a box (i.e., data structure) to signal/indicate whether the number of members of a group and/or the properties shared by the group (i.e., data for describing each group) are static (i.e., invariant) or dynamic along time).

As to claim 5, this claim is rejected based on the same arguments as above to reject claim 2 and is similarly rejected including the following:
Visharam et al. as modified by Maze et al. teaches:
“if the data for indicating whether the data for describing each of the one or more sample groups is invariant along time has a first value, the data indicating that the first data structure is invariant along time while the subsets of samples or subsamples composing the groups may vary over time” (see Visharam et al., Fig. 14B and Fig. 14C for flags associated with each box (i.e., data structure); also see Maze et al., [page 38, line 30 to page 39, line 4] for defining one or more additional flags in a box (i.e., data structure) to signal/indicate whether the number of members of a group and/or the properties shared by the group (i.e., data for describing each group) are static (i.e., invariant) or dynamic along time; also see Maze et al., [page 39, lines 11-33] for setting different flags with different values).

As to claim 6, this claim is rejected based on the same arguments as above to reject claim 5 and is similarly rejected including the following:
Visharam et al. as modified by Maze et al. teaches:
“if the data for indicating whether the data for describing each of the one or more sample groups is invariant along time has a second value, the data indicates that the first data structure is invariant along time while a default sample group mapping may vary over time” (see Visharam et al., Fig. 14B and Fig. 14C for flags associated with each box (i.e., data structure); also see Maze et al., [page 38, line 30 to page 39, line 4] for defining one or more additional flags in a box (i.e., data structure) to signal/indicate whether the number of members of a group and/or the properties shared by the group (i.e., data for describing each group) are static (i.e., invariant) or dynamic along time; also see Maze et al., [page 39, lines 11-33] for setting different flags with different values).

As to claim 7, this claim is rejected based on the same arguments as above to reject claim 6 and is similarly rejected including the following:
Visharam et al. as modified by Maze et al. teaches:
“if the data for indicating whether the data for describing each of the one or more sample groups is invariant along time has a third value, the data indicate that the first data structure is invariant along time and comprises a single set of property values that applies to all the samples or subsamples of the track” (see Visharam et al., Fig. 14B and Fig. 14C for flags associated with each box (i.e., data structure); also see Maze et al., [page 38, line 30 to page 39, line 4] for defining one or more additional flags in a box (i.e., data structure) to signal/indicate whether the number of members of a group and/or the properties shared by the group and/or properties associated with entity/sample within the group (i.e., data for describing each group) are static (i.e., invariant) or dynamic along time; also see Maze et al., [page 39, lines 11-33] for setting different flags with different values).

As to claim 8, this claim is rejected based on the same arguments as above to reject claim 6 and is similarly rejected including the following:
Visharam et al. as modified by Maze et al. teaches:
“The second data structure is a sample to group box and the second grouping type is a grouping type” (see Visharam et al., Fig. 14B for the Same Group Box with attribute ‘Type” for identifying grouping type; also see Maze et al., [column 23, lines 19-21] and [column 25, lines 17-20).

As to claim 17, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Visharam et al. as modified by Maze et al. teaches:
“A program for a programmable apparatus, the program comprising a sequence of instructions for implementing a method according to claim 1, when loaded into and executed by the programmable apparatus” (see Visharam et al., Fig. 1, [0048] and [0051] for programs including instructions for implementing the system/method as disclosed).

As to claim 18, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Visharam et al. as modified by Maze et al. teaches:
“A non-transitory computer-readable storage medium storing instructions of a computer program for implementing a method according to claim 1” (see Visharam et al., Fig. 1 and [0048] for memory storing instructions for implementing the system/method as disclosed).

As to claim 19, Visharam et al. teaches:
“A device for generating a media file, the device comprising a processor configured for” (see Visharam et al., Abstract, Fig. 1 and [0048] for the computer system including a processor):
“generating a first data structure comprising data for describing each of the one or more sample groups, the first data structure comprising a first grouping type” (see Visharam et al., [0104] for creating sample group metadata and organizing the sample group metadata into a set of predefined data structures (e.g., a set of box) including a data structure containing descriptive information about each sample group, wherein one or more of the predefined data structures as disclosed can be interpreted as equivalent to the first data structure as recited; in particular, also see Fig. 14C for the Sample Group Description Box which can be interpreted as equivalent to the first data structure as recited, wherein a value of either attribute “Type” or attribute “Sample Group_Identifier_Type can be interpreted as a first grouping type as recited); and
“generating a media file Including the samples and the first data structure” (see Visharam et al., [0106] for generating file including the sample group metadata (e.g., sample group data structures) and media data (e.g., samples)).
In addition, Visharam et al. teaches a set of flags (i.e., data or indicators) associated the Sample Group Box (i.e., the first data structure) (see Visharam et al., Fig. 14B).
However, Visharam et al. does not explicitly teach a feature of including, in the box or data structure, data for indicating whether data for describing each of the sample groups in the box or data structure is invariant along time as equivalently recited as follows:
“wherein the first data structure comprises data for indicating whether the data for describing each of the one or more sample groups is invariant along time”.
On the other hand, Maze et al. explicitly teaches a feature of including, in the box or data structure, data for indicating whether data for describing each of the sample groups in the box or data structure is invariant along time (see Maze et al., [page 38, line 30 to page 39, line 4] for defining one or more additional flags in a box (i.e., data structure) to signal/indicate whether the number of members of a group and/or the properties shared by the group (i.e., data for describing each group) are static (i.e., invariant) or dynamic along time; also see [page 39, lines 11-24]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Maze et al.'s teaching to Visharam et al.’s system by defining one or more additional flags associated with a data structure (e.g., Sample Group Box) to signal/indicate whether data for describing the sample groups are static/invariant or dynamic along time.  Ordinarily skilled artisan would have been motivated to do so, as suggested Maze et al. (see page 39, lines 5-10), to provide Visharam et al.’s system with an effective way for parsing/processing a media file.  In addition, both of the references (Visharam et al. and Maze et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, generating media file using similar file format based on a set of predefined boxes (i.e., a set of predefined data structure).  This close relation between both of the references highly suggests an expectation of success.

Claim 9 (effective filing date 06/16/2020) is rejected under 35 U.S.C. 103 as being unpatentable over Visharam et al. (U.S. Publication No. 2004/0167925, Publication date 08/26/2004), in view of Maze et al. (International Publication No. WO 2019/072795, Publication date 04/18/2019), and further in view of Hendry et al. (U.S. Publication No. 2017/0347109, Publication date 11/30/2017).

	As to claim 9, Visharam et al. as modified by Maze et al. teaches all limitations as recited in claim 2.
	In addition, Visharam et al. as modified by Maze et al. teaches the first data structure is composed of one sample to group box and one sample group description box (see Visharam et al., Fig. 14A for the Sample Table Box is composed of the Sample Group box and the Sample Group Description box).
	However, Visharam et al. as modified by Maze et al. do not explicitly teach grouping type “nalm” and a grouping type parameter as recited as follows:
	“the first data structure is composed of one sample to group box and one sample group description box with grouping type ‘nalm’ and the first grouping type is a grouping type parameter”.
	On the other hand, Hendry et al. explicitly teaches grouping type “nalm” and a grouping type parameter as recited as follows:
	“the first data structure is composed of one sample to group box and one sample group description box with grouping type ‘nalm’ and the first grouping type is a grouping type parameter” (see Henry et al., [0107]-[0108] for the SampleToGroup box and SampleGroupDescription of type ‘nalm” (NALUMapEntry class) having grouping_type equal to the grouping_type_parameter).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hendry et al.'s teaching to Visharam et al.’s system (as modified by Maze et al.) by implementing sample groups from coded video data organized into NAL units.  Ordinarily skilled artisan would have been motivated to do so to provide Visharam et al.’s system with an effective way for generating media files from different types of samples of video data.  In addition, both of the references (Visharam et al. and Hendry et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, generating media file using similar file format based on a set of predefined boxes (i.e., a set of predefined data structure).  This close relation between both of the references highly suggests an expectation of success.

Claims 10-16 and 20 (effective filing date 06/16/2020) are rejected under 35 U.S.C. 103 as being unpatentable over Hendry et al. (U.S. Publication No. 2017/0347109, Publication date 11/30/2017), and further in view of Yonezawa et al. (U.S. Publication No. 2004/0109009, Publication date 06/10/2004). 

As to claim 10, Hendry et al. teaches:
“A method of generating a media file” (see Hendry et al., Abstract and Fig. 1 for generating a file storing the bitstream), the method comprising:
“generating a first data structure assigning a subset of samples or subsamples of a track to one or more sample groups” (see Hendry et al., [0083] for generating one or more SampleToGroup boxes (i.e., first data structure)); and
“generating a media file including the samples, and the first data structure” (see Hendry et al., Fig. 6 and [0217] for generating a file including media data (e.g., a set of samples) and the SampleToGroup box (i.e., the first data structure)).
Hendry et al. further teaches using flags to define/describe properties and/or relationships between data (see Hendry et al., [0170]-[0171] for setting values and/or flags in a data structure (e.g., SampleGroupDescription box or SampleToGroup box)).
However, Hendry et al. does not explicitly teach a feature of including a data to indicate that an object/entity is virtual as similarly recited as follows:
“wherein: 
the first data structure comprises data indicating that the one or more sample groups are virtual”.
On the other hand, Yonezawa et al. teaches a feature of including a data to indicate that an object/entity is virtual” (see Yonezawa et al., [0354] for using object type number to identify whether an object is real object or virtual object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yonezawa et al.'s teaching to Visharam et al.’s system by implementing a feature of including, in boxes or data structures for sample groups, data to indicating that one or more sample groups are virtual.  Ordinarily skilled artisan would have been motivated to do so to provide Hendry et al.’s system with an effective way for identifying and managing different types of sample groups.  In addition, data structures or boxes as disclosed by Hendry et al. include attributes/fields and/or flags which can be defined to identify different properties associated with samples and sample groups.

As to claim 11, this claim is rejected based on the same arguments as above to reject claim 10 and is similarly rejected including the following:
Hendry et al. as modified by Yonezawa et al. teaches:
“a grouping type value in the first data structure identifies a property” (see Hendry et al., [0081] and [0083] for grouping type element including an integer (value) that identify a type (e.g., a criterion/property used to form the sample groups) of a sample grouping);
“an index of a set of property values in the first data structure comprises a set of property values for the identified property” (see Hendry et al., [0081] for a set of several grouping types specified in the ISOBMFF; also see [0083] for group_description_index including a set of group_description type elements).

As to claim 12, this claim is rejected based on the same arguments as above to reject claim 11 and is similarly rejected including the following:
Hendry et al. as modified by Yonezawa et al. teaches:
“wherein the data indicating that the one or more sample groups are virtual is the grouping type value” (see Hendry et al., [0083] for using grouping_type element to identify a type of a sample group; also see Yonezawa et al., [0354] for using object type number to identify whether an object is real object or virtual object wherein an object can be a group).

As to claim 13, this claim is rejected based on the same arguments as above to reject claim 11 and is similarly rejected including the following:
Hendry et al. as modified by Yonezawa et al. teaches:
“wherein the data indicating that the one or more sample groups are virtual is a parameter within the data structure” (see Hendry et al., [0083] for using grouping_type element (i.e., a parameter) in a data structure (e.g., a SampleToGroup box) to identify a type of a sample group; also see Yonezawa et al., [0354] for using object type number to identify whether an object is real object or virtual object wherein an object can be a group).

As to claim 14, this claim is rejected based on the same arguments as above to reject claim 11 and is similarly rejected including the following:
Hendry et al. as modified by Yonezawa et al. teaches:
“generating a second data structure comprising data for describing each of the one or more sample groups” (see Hendry et al., [0083] for generating one or more sample group description boxes (i.e., a second data structure));
“wherein:
each sample of the subset comprises one or more NAL units” (see Hendry et al., [0082] wherein a sample can include NAL unit);
“the first and second data structure comprises a same grouping type value indicating a mapping between a subset of samples and sample groups describing groups of one or more NAL units” (see Hendry et al., [0137]-[0138] for using SampleToGroup boxes and SampleGroupDescription boxes to mapping between samples and sample groups and NAL units; also see [0140]);
“a grouping type parameter value in the first data structure identifies a property” (see Hendry et al., [0140] for grouping type parameter in the SampleToGroup box (i.e., the first data structure) specifying a type identifier (i.e., property));
“a group identifier value in data describing each group of one or more NAL units in the second data structure comprises a set of property values for the identified property” (see Hendry et al., [0138]-[0140] for associating NAL units with “GroupID” values in NALU map entries in the SampleGroupDescription (i.e., the second data structure) to identify a type identifier (i.e., property)).

As to claim 15, this claim is rejected based on the same arguments as above to reject claim 14 and is similarly rejected including the following:
Hendry et al. as modified by Yonezawa et al. teaches:
“wherein the data indicating that the one or more sample groups are virtual is the grouping type parameter value” (see Hendry et al., [0083] for using grouping_type element to identify a type of a sample group; also see Yonezawa et al., [0354] for using object type number to identify whether an object is real object or virtual object wherein an object can be a group).

As to claim 16, this claim is rejected based on the same arguments as above to reject claim 14 and is similarly rejected including the following:
Hendry et al. as modified by Yonezawa et al. teaches:
“the data indicating that the one or more sample groups are virtual is a flag of the first data structure” ( (see Hendry et al., [0170]-[0171] for setting values and/or flags in a data structure (e.g., SampleGroupDescription box or SampleToGroup box)); also see Yonezawa et al., [0354] for using data (e.g., object type number) to identify whether an object (e.g., a group) is real object or virtual object).

	As to claim 20, Hendry et al. teaches:
“A device for generating a media file, the device comprising a processor configured for” (see Hendry et al., Abstract and Fig. 1 for generating a file storing the bitstream):
“generating a first data structure assigning a subset of samples or subsamples of a track to one or more sample groups” (see Hendry et al., [0083] for generating one or more SampleToGroup boxes (i.e., first data structure)); and
“generating a media file Including the samples and the first data structure” (see Hendry et al., Fig. 6 and [0217] for generating a file including media data (e.g., a set of samples) and the SampleToGroup box (i.e., the first data structure)).
Hendry et al. further teaches using flags to define/describe properties and/or relationships between data (see Hendry et al., [0170]-[0171] for setting values and/or flags in a data structure (e.g., SampleGroupDescription box or SampleToGroup box)).
However, Hendry et al. does not explicitly teach a feature of including a data to indicate that an object/entity is virtual as similarly recited as follows:
“wherein:
the first data structure comprises data indicating that the one or more sample groups are virtual”.
On the other hand, Yonezawa et al. teaches a feature of including a data to indicate that an object/entity is virtual” (see Yonezawa et al., [0354] for using object type number to identify whether an object is real object or virtual object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yonezawa et al.'s teaching to Visharam et al.’s system by implementing a feature of including, in boxes or data structures for sample groups, data to indicating that one or more sample groups are virtual.  Ordinarily skilled artisan would have been motivated to do so to provide Hendry et al.’s system with an effective way for identifying and managing different types of sample groups.  In addition, data structures or boxes as disclosed by Hendry et al. include attributes/fields and/or flags which can be defined to identify different properties associated with samples and sample groups.









Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164